DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           WILLIAM DAVIS,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-61

                              [April 9, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Marina Garcia-Wood,
Judge; L.T. Case Nos. 96-23307-CF-10A and 96-21254-CF-10A.

  William Davis, Sanderson, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER and GROSS, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.